Exhibit 10.2

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement dated as of January 12, 2018 (this
“Amendment”) is entered into by and between Christos P. Traios (“Executive”) and
Petrogress, Inc. (“Employer”, and together with Executive, the “Parties” and
each individually, a “Party”).

 

WHEREAS, the Parties entered into that certain Employment Agreement dated as of
April 1, 2016 (the “Agreement”); and

 

WHEREAS, the Parties desire to amend certain provisions of the Agreement
relating to compensation payable to the Executive;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree to modify and amend the Agreement as
follows:

 

1.           Accrual of Base Salary. The Parties acknowledge and agree that the
Agreement is hereby amended in all respects necessary to reflect that Base
Salary (as defined in the Agreement) payable to Executive has been and will
continue to be accrued by the Employer until such time as either (a) the
Executive is legally entitled to be gainfully employed in the United States and
elects to receive payment of such accrued and payable Base Salary, or (b) such
accrued and payable Base Salary is converted pursuant to the terms of the
Agreement as modified by Section 2 of this Amendment.

 

2.            Conversion of Accrued and Payable Base Salary.

 

2.01     Any Base Salary accrued and payable by the Employer to which Executive
may be entitled, including such amounts accrued by the Employer to date, shall
be convertible at the election of the Executive into shares of Common Stock of
the Employer. Notwithstanding the foregoing, in the event that the Executive is
legally entitled to gainful employment in the United States or the Employer may
otherwise lawfully pay Executive such amounts, the Employer may elect to pay the
Executive any accrued and payable Base Salary in lieu of honoring conversion
rights provided for in this Section 2 hereof. In the event that the Employer
elects to pay any accrued and payable Base Salary in lieu of honoring conversion
rights, such payment shall be made as promptly as practicable after delivery by
the Executive of a Conversion Notice and in any event within two (2) Business
Days after such delivery.

 

2.02     Accrued and payable Base Salary may be converted by Executive into that
number of shares of Common Stock equal to the result of dividing the dollar
amount of Base Salary to be converted by the Conversion Price. The “Conversion
Price” shall be the average closing price quoted on the principal trading market
or securities exchange for Employers Common Stock over the 5 trading days
preceding delivery of a Conversion Notice.

 

2.03     In order to exercise voluntary conversion rights pursuant to Section 2
of this Amendment, the Executive shall deliver a written notice of his election
to convert (the “Conversion Notice”) setting forth the amount of accrued and
payable Base Salary the Executive is electing to convert, duly completed and
signed, to the Employer. Each conversion shall be deemed to have been effected
immediately prior to the close of business on the first business day following
the date that the Conversion Notice is sent to the Employer (the “Conversion
Date”), and the Executive shall be deemed to have become the holder of record of
the shares of Common Stock at such time and on such date

 

 

--------------------------------------------------------------------------------

 

 

2.04     As promptly as practicable after delivery by the Executive of the
Conversion Notice and in any event within two (2) Business Days after such
delivery, the Employer shall issue and deliver to the Executive a certificate
for the number of full shares of Common Stock. All shares of Common Stock
delivered upon conversion of all or part of Executive’s accrued and payable Base
Salary will, upon delivery in accordance with the provisions hereof, be duly and
validly issued and fully paid and nonassessable, free of all liens and charges
and not subject to any preemptive rights.

 

2.05     No fractional shares or securities representing fractional shares of
Common Stock shall be issued upon conversion of all or any part of Executive’s
accrued and payable Base Salary. Any fractional interest in a share of Common
Stock resulting from conversion of all or part of Executive’s accrued and
payable Base Salary shall be paid in cash (computed to the nearest cent) equal
to such fraction multiplied by the Conversion Price on the date of such
conversion.

 

3.            Miscellaneous.

 

3.01     Effect. Except as amended hereby, the Agreement shall remain in full
force and effect.

 

3.02     No Waiver. This Amendment is effective only in the specific instance
and for the specific purpose for which it is executed and shall not be
considered a waiver or agreement to amend as to any provision of the Agreement
in the future.

 

3.03     Defined Terms. All capitalized terms used but not specifically defined
herein shall have the same meanings given such terms in the Agreement unless the
context clearly indicates or dictates a contrary meaning.

 

3.04     Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware, without
regard to conflicts of laws principles.

 

3.05     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Amendment by signing
any of such counterparts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

Employer:

 

              Petrogress, Inc.,     a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

[a1.jpg]

 

 

Name: Christos P. Traios

 

  Title: Chief Executive Officer                 Executive:                
[a1.jpg]     Christos P. Traios  

 

 

[Amendment to Employment Agreement]